Exhibit 10.1

 

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fifth Amendment to Amended and Restated Credit Agreement (the “Fifth
Amendment”) is made as of the 15th day of December, 2006 by and among

 

PATHMARK STORES, INC., a corporation organized under the laws of the State of
Delaware, having a place of business at 200 Milik Street, Carteret, New Jersey
07008;

the LENDERS party hereto;

FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail Group, Inc.), as Administrative
Agent and Collateral Agent for the Lenders, a Delaware limited liability
company, having a place of business at 40 Broad Street, Boston, Massachusetts
02109

THE CIT GROUP/BUSINESS CREDIT, INC., as Syndication Agent; and

GMAC COMMERCIAL FINANCE LLC and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Documentation Agents

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Syndication Agent, and the Co-Documentation Agents have entered
into an Amended and Restated Credit Agreement dated as of October 1, 2004 (as
amended and in effect, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Syndication Agent, and the Co-Documentation Agents have agreed to
amend certain provisions of the Credit Agreement as set forth herein.

 

NOW THEREFORE, it is hereby agreed as follows:

 

1.

Definitions: All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

2.

Amendments to Article VI. The provisions of Article VI of the Credit Agreement
are hereby amended by deleting the provisions of SECTION 6.17 in their entirety
and substituting the following in their stead:

6.17 Ratio of Credit Extensions to Consolidated EBITDA. The Borrower shall not,
at any time, permit the ratio of the Credit Extensions to Consolidated EBITDA
(calculated on a trailing four fiscal quarter basis) at the end of any fiscal
quarter to be more than 2.40:1.00.

 

1



 

3.

Conditions to Effectiveness. This Fifth Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:

 

a.

This Fifth Amendment shall have been duly executed and delivered by the
Borrower, the Administrative Agent, the Collateral Agent and the Required
Lenders. The Administrative Agent shall have received a fully executed copy
hereof and of each other document required hereunder.

 

b.

The Borrower shall have reimbursed the Administrative Agent for all expenses due
and payable in connection herewith, including, without limitation, its
reasonable attorneys’ fees.

 

c.

No Default or Event of Default shall have occurred and be continuing.

 

d.

The Borrower shall have provided such additional instruments and documents to
the Administrative Agent as the Administrative Agent and its counsel may have
reasonably requested.

4.

Miscellaneous.

 

a.

Except as provided herein, all terms and conditions of the Credit Agreement and
the other Loan Documents remain in full force and effect. The Borrower hereby
ratifies, confirms, and reaffirms all of the representations, warranties and
covenants therein contained. Without limiting the generality of the foregoing,
the Borrower hereby acknowledges, confirms and agrees that all Collateral shall
continue to secure the Obligations and any modifications, amendments,
substitutions or renewals thereof.

 

b.

This Fifth Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered, shall
be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page hereto by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

c.

This Fifth Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon. Any determination that any provision of this Fifth
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not effect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Fifth Amendment.

 

 

2





IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

PATHMARK STORES, INC.

 

By: /s/ Frank Vitrano

Print Name: Frank Vitrano

Title: President and Chief Financial Officer

FLEET RETAIL GROUP, LLC, as Administrative Agent, Collateral Agent and Lender

 

By: /s/ Keith Vercauteren

Print Name: Keith Vercauteren

Title: Managing Director

GMAC COMMERCIAL FINANCE LLC

By: /s/ Christopher M. Gauch

Print Name: Christopher M. Gauch

Title: Vice President

GENERAL ELECTRIC CAPITAL CORPORATION

 

By: /s/ Amanda J. van Heyst

Print Name: Amanda J. van Heyst

Title: Duly Authorized Signatory

THE CIT GROUP/BUSINESS CREDIT, INC.

By: /s/ Matthew DeFranco

Print Name: Matthew DeFranco

Title: Assistant Vice President

 

 

3



 

WELLS FARGO FOOTHILL, LLC

 

By: /s/ David P. Hill

Print Name: David P. Hill

Title: Vice President

 

 

4

 

 